DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2021 was considered by the examiner.

Drawings
The drawings were received on 05/30/2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 38 is objected to because of the following informalities. Appropriate correction is required: the acronym “URI” is not defined.

Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 17-20, 22-26, 28, 37, 38, 40, 41, 48, 50, and 54 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. US 2018/0199042 A1, hereafter Wang.

Regarding claim 1, Wang discloses a video data processing method applied to a server (apparatus for signaling viewports and regions of interest; a computing device may be…a server) [title; 0148], the method comprising:
determining a sphere region of an omnidirectional video, encoding and generating video data of a projection region of the sphere region on a projected picture of the omnidirectional video (3D sphere; encode 2D subpictures/tiles into different qualities and/or encryption modes to generate encoded tracks 852) [0065; FIG. 8B], and video data of one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (a region of interest (ROI may, for example represent a region in 3D or 2D encodings of omnidirectional video…a region of interest can represent an area in a picture that can be zoomed-in) [0070]; and storing the encoded video data (main 2D video track) [0071], information on the sphere region of the omnidirectional video (metadata based on the spherical region structure) [abstract], and information on the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (ROI and viewpoint information can be signaled within either timed metadata tracks or video track metadata; main 2D video track has a 2D ROI track) [0066; 0071], or
determining a two-dimensional (2D) region on a projected picture of an omnidirectional video, encoding and generating video data of the 2D region (encode 2D subpictures/tiles into different qualities and/or encryption modes to generate encoded tracks 852) [FIG. 8B], and video data of one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (a region of interest (ROI may, for example represent a region in 3D or 3D encodings of omnidirectional video…a region of interest can represent an area in a picture that can be zoomed-in) [0070], and storing the encoded video data (main 2D video track) [0071], information on the 2D region on the projected picture of the omnidirectional video (metadata based on the spherical region structure) [abstract], and information on the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (ROI and viewpoint information can be signaled within either timed metadata tracks or video track metadata; main 2D video track has a 2D ROI track) [0066; 0071].

Regarding claim 4, Wang addresses all of the features with respect to claim 1 as outlined above.
	Wang further discloses the step of storing the encoded video data comprises: 
storing the video data of the projection region of the sphere region on the projected picture of the omnidirectional video and the video data of the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video in a same video track or a same video file (see FIGs. 2A, 2B, 8A and 11 which illustrate the data structure of the video data and corresponding zoom regions in a same video track/file) [FIG. 2A, 2B, 8A, 11] or 
storing the video data of the 2D region , and the video data of the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video in a same video track or a same video file (see FIGs. 2A, 2B, 8A and 11 which illustrate the data structure of the video data and corresponding zoom regions in a same video track/file) [FIG. 2A, 2B, 8A, 11].

Regarding claim 5, Wang addresses all of the features with respect to claim 1 as outlined above.
	Wang further discloses the step of storing the information on the sphere region of the omnidirectional video, and the information on the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video comprises:
storing, in a sphere region zooming box or coverage information box in a video track sample entry, the information on the sphere region of the omnidirectional video, and the information on the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (see FIGs. 2A, 2B, 8A and 11 which illustrate the data structure of the video data and corresponding zoom regions in a same video track) [FIG. 2A, 2B, 8A, 11], or 
wherein the step of storing the information on the 2D region on the projected picture of the omnidirectional video, and the information on the one or more zoom regions, of the 2D region on the projected picture of the omnidirectional video comprises:
storing, in a 2D region zooming box or a region on the projected picture of the omnidirectional video, and the information of the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (see FIGs. 2A, 2B, 8A and 11 which illustrate the data structure of the video data and corresponding zoom regions in a same video track) [FIG. 2A, 2B, 8A, 11].

	Regarding claim 17, Wang discloses a video data processing method applied to a terminal (methods and apparatus for signaling viewports and regions of interest; decoding device 110) [title; FIG. 1], the method comprising:
determining a sphere region of an omnidirectional video, and one or more zoom regions of the sphere region on a projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008]; and 
decoding and playing video data of the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (decode a region of interest associated with the video data; a video decoder decodes the encoded video and performs a reverse-projection to put the content back onto the sphere; displays the rendered content) [abstract; 0004; 0069], in response to a zoom operation on the sphere region of the omnidirectional video (an ROI can be associated with a main video to facilitate zoom-in and zoom-out operations) [0071].

Regarding claim 18, Wang addresses all of the features with respect to claim 17 as outlined above.
	Wang further discloses wherein the step of determining the sphere region of the omnidirectional video, and the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video comprises: 
determining, based on an element in a video track sample entry (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], the sphere region of the omnidirectional video, and the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 19, Wang addresses all of the features with respect to claim 18 as outlined above.
	Wang further discloses wherein the step of determining, based on the element in the video track sample entry, the sphere region of the omnidirectional video, and the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video comprises: 
determining, based on a sphere region zooming box or coverage information box in the video track sample entry (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], the sphere region of the omnidirectional video, and the one or more zoom regions of the sphere region on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 20, Wang addresses all of the features with respect to claim 19 as outlined above.
	Wang further discloses determining, based on a designated value of a region zoom indicator element in the sphere region zooming box or coverage information box, that the one or more zoom regions of the sphere region are present on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 22, Wang addresses all of the features with respect to claim 18 as outlined above.
	Wang further discloses wherein information on the one or more zoom regions in the element comprises at least one of: 
a number of the one or more zoom regions (a ranking of the region of interest based on the number of views) [0014]; 
width, height, vertical offset and horizontal offset of the one or more zoom regions (entries for reference_pitch, reference_yaw and reference_roll can give respectively the reference (of offset) values) [0088];
a zoom ratio of the one or more zoom regions;
a zoom algorithm type of the one or more zoom regions;
a boundary symbolization type of the one or more zoom regions;
a type of the one or more zoom regions (index numbers 1 and 2 to identify the type of ROI) [0085]; and
text description of the one or more zoom regions (sample description box) [0087].

Regarding claim 23, Wang discloses a video data processing method applied to a terminal, the method comprising:
determining a 2D region  on a projected picture of an omnidirectional video (an ROI may, for example, represent a region in 3D or 2D encodings of omnidirectional video) [0070], and one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008]; and 
decoding and playing video data of the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (decode a region of interest associated with the video data; a video decoder decodes the encoded video and performs a reverse-projection to put the content back onto the sphere; displays the rendered content) [abstract; 0004; 0069], in response to a zoom operation on the 2D region on the projected picture of the omnidirectional video (an ROI can be associated with a main video to facilitate zoom-in and zoom-out operations) [0071].

Regarding claim 24, Wang addresses all of the features with respect to claim 23 as outlined above.
	Wang further discloses wherein the step of determining the 2D region on the projected picture of the omnidirectional video, and the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video comprises: 
determining, based on an element in a video track sample entry (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], the 2D region on the projected picture of the omnidirectional video, and the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 25, Wang addresses all of the features with respect to claim 24 as outlined above.
Wang further discloses wherein the step of determining, based on the element in the video track sample entry, the 2D region on the projected picture of the omnidirectional video, and the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video comprises:
determining, based on a 2D region zooming box or region wise packing box in the video track sample entry (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], the 2D region on the projected picture of the omnidirectional video, and the one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 26, Wang addresses all of the features with respect to claim 25 as outlined above.
	Wang further discloses determining, based on a designated value of a region zoom indicator element in the 2D region zooming box or region wise packing box, that the one or more zoom regions of the 2D region are present on the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].


Regarding claim 28, Wang addresses all of the features with respect to claim 24 as outlined above.
Wang further discloses wherein information on the one or more zoom regions in the element comprises at least one of: 
a number of the one or more zoom regions (a ranking of the region of interest based on the number of views) [0014]; 
width, height, vertical offset and horizontal offset of the one or more zoom regions (entries for reference_pitch, reference_yaw and reference_roll can give respectively the reference (of offset) values) [0088];
a zoom ratio of the one or more zoom regions;
a zoom algorithm type of the one or more zoom regions;
a boundary symbolization type of the one or more zoom regions;
a type of the one or more zoom regions (index numbers 1 and 2 to identify the type of ROI) [0085]; and
text description of the one or more zoom regions (sample description box) [0087].

Regarding claim 37, Wang discloses a video data processing method applied to a terminal (methods and apparatus for signaling viewports and regions of interest; decoding device 110) [title; FIG. 1], the method comprising:
receiving a media presentation description file (ISO Base Media File Format (ISOBMFFF) [0071], wherein the media presentation description file comprises a sphere region zoom descriptor or a 2D region zoom descriptor or a 2D region zoon descriptor, wherein the sphere region zoom descriptor is used for indicating a sphere region of an omnidirectional video and one or more zoom regions of the sphere region on a projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008], and the 2D region zoom descriptor is used for indicating a 2D region on a projected picture of an omnidirectional video and one or more zoom regions of the 2D region on the projected picture of the omnidirectional video (a region of interest (ROI may, for example represent a region in 3D or 2D encodings of omnidirectional video…a region of interest can represent an area in a picture that can be zoomed-in) [0070]; and
in a case where the media presentation description file comprises the sphere region zoom descriptor, request to obtain, according to the sphere region zoom descriptor (decode a region of interest associated with the video data; a video decoder decodes the encoded video and performs a reverse-projection to put the content back onto the sphere) [abstract; 0004], an omnidirectional video file corresponding to a zoom operation on the sphere region of the omnidirectional video (an ROI can be associated with a main video to facilitate zoom-in and zoom-out operations) [0071], or
in a case where the media presentation description file comprises the 2D region zoom descriptor, requesting to obtain, according to the 2D region zoom descriptor (decode a region of interest associated with the video data; a video decoder decodes the encoded video and performs a reverse-projection to put the content back onto the sphere) [abstract; 0004], an omnidirectional video file corresponding to a zoom operation on the 2D region on the projected picture of the omnidirectional video (an ROI can be associated with a main video to facilitate zoom-in and zoom-out operations) [0071].

Regarding claim 38, Wang addresses all of the features with respect to claim 37 as outlined above.
Wang further discloses in a case where the media presentation file comprises a sphere region zoom descriptor (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], identifying the sphere region zoom descriptor according to a URI attribute designated in the media presentation description file (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points; unique identifier for the source of the spherical content) [0008; 0090], or
in a case where the media presentation description file comprises the 2D region zoom descriptor (FIG. 2B shows a diagram of signaling that a main video has an ROI video using video track metadata) [0044], identifying the 2D region zoom descriptor according to a URI attribute designated in the media presentation description file (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points; unique identifier for the source of the spherical content) [0008; 0090].


Regarding claim 40, Wang addresses all of the features with respect to claim 37 as outlined above.
Wang further discloses wherein the step of in a case where the media presentation file comprises the sphere region zoom descriptor, requesting to obtain the omnidirectional video file corresponding to the zoom operation on the sphere region of the omnidirectional video comprises:
requesting to obtain a first omnidirectional video file corresponding to a first zoom operation on a sphere region of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008]; and
determining a second zoom operation on a sphere region of the omnidirectional video, the second zoom operation corresponding to a second sphere region different from a first sphere region corresponding to the first zoom operation; and requesting to obtain, according to the sphere region zoom descriptor, a second omnidirectional video file corresponding to the second zoom operation (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008], or
in a case where the media presentation file comprises the 2D region zoom descriptor, the step of requesting to obtain the omnidirectional video file corresponding to the zoom operation on the 2D region of the projected picture of the omnidirectional video comprises:
requesting to obtain a third omnidirectional video file corresponding to a third zoom operation on a 2D region of the projected picture of the omnidirectional video (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008]; and
determining a fourth zoom operation on a 2D region of the projected picture of the omnidirectional video, the fourth zoom operation corresponding to a first 2D region different from a second 2D region corresponding to the third zoom operation; and requesting to obtain, according to the 2D region zoom descriptor, a fourth omnidirectional video file corresponding to the fourth zoom operation (receiving video data comprising a region of interest; identifying a spherical region structure associated with video data that specifies the region of interest on a sphere, the spherical region structure including a reference point of the region of interest on the sphere and data indicative of a set of side points) [0008].

Regarding claim 41, Wang addresses all of the features with respect to claim 37 as outlined above.
Wang further discloses wherein the sphere region zoom descriptor or the 2D region zoom descriptor contains at least one of:
a number of the one or more zoom regions (a ranking of the region of interest based on the number of views) [0014]; 
width, height, vertical offset and horizontal offset of the one or more zoom regions (entries for reference_pitch, reference_yaw and reference_roll can give respectively the reference (of offset) values) [0088];
a zoom ratio of the one or more zoom regions;
a zoom algorithm type of the one or more zoom regions;
a boundary symbolization type of the one or more zoom regions;
a type of the one or more zoom regions (index numbers 1 and 2 to identify the type of ROI) [0085]; and
text description of the one or more zoom regions (sample description box) [0087].

Claim 48 is drawn to a device adapted to implement the method as claimed in claim 17, and is therefore rejected in the same manner as above.  However, the claim also recites a processor and a memory, which Wang also teaches (processor in communication with memory) [0019].

Claim 50 is drawn to a device adapted to implement the method as claimed in claim 23, and is therefore rejected in the same manner as above.  However, the claim also recites a processor and a memory, which Wang also teaches (processor in communication with memory) [0019].

Claim 54 is drawn to a device adapted to implement the method as claimed in claim 37, and is therefore rejected in the same manner as above.  However, the claim also recites a processor and a memory, which Wang also teaches (processor in communication with memory) [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485